Exhibit 10.2

AMENDMENT

TO THE

C&J ENERGY SERVICES, INC.

2010 STOCK OPTION PLAN

May 29, 2012

WHEREAS, C&J Energy Services, Inc. (the “Company”) has heretofore adopted the
C&J Energy Services, Inc. 2010 Stock Option Plan (the “2010 Plan”) under which
stock options have been granted to employees, directors, and consultants of the
Company;

WHEREAS, on April 5, 2012 the Compensation Committee of the Board of Directors
of the Company approved the C&J Energy Services, Inc. 2012 Long-Term Incentive
Plan (the “2012 Plan”), to be effective upon approval by the Company’s
stockholders at the 2012 Annual Meeting of Stockholders, under which stock
options, restricted stock, restricted stock units, stock appreciation rights,
performance awards, dividend equivalent rights, and share awards may be granted
to employees, directors, and consultants of the Company;

WHEREAS, the Company’s stockholders have approved the adoption of the 2012 Plan
at the 2012 Annual Meeting of Stockholders held on May 29, 2012, and the Company
now desires to permanently suspend the granting of new Awards under the 2010
Plan effective as of the effective date of the 2012 Plan (the “2012 Plan
Effective Date”).

NOW, THEREFORE, the 2010 Plan is hereby amended as follows, effective as
provided below:

 

1) Capitalized terms used by not defined herein shall have the meanings
attributed to such terms in the 2010 Plan.

 

2) Notwithstanding any provision of the 2010 Plan to the contrary:

 

  a) No Award shall be granted under the 2010 Plan on or after the 2012 Plan
Effective Date.

 

  b) Any Award outstanding under the 2010 Plan as of the 2012 Plan Effective
Date shall continue to be subject to the terms of the 2010 Plan and the
applicable Award Agreement.

 

  c) If, and to the extent, an Award originally granted pursuant to the terms of
the 2010 Plan is terminated by expiration, forfeiture, cancellation or otherwise
without the issuance of the Shares, any and all Shares associated with such
Award shall become available to be granted pursuant to a new award under the
terms of the 2012 Plan.

 

3) As amended hereby, the 2010 Plan is specifically ratified and reaffirmed.